DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 12 – 20, 22 – 28 is/are objected to because of the following informalities:
For claim 12, the claim is currently dependent on claim 10, however it seems to be a typo where the claim should be dependent on claim 11 and therefore correct dependency and/or antecedent issue with the language of the claims and mirror the first independent claim set. Similar problem exists for claims 16 – 20.
For claim 13, the claim is currently dependent on claim 11, however it seems to be a typo where the claim should be dependent on claim 12 and therefore correct dependency and/or antecedent issue with the language of the claims and mirror the first independent claim set. Similar problem exists for claims 14 and 15.
For claim 22, the claim is currently dependent on claim 20, however, it seems to be a typo as claim 20 is a method claim and the current claim is an apparatus claim, the claim should be dependent on claim 21 and therefore correct dependency and/or antecedent issue with the 
For claim 23, the claim is currently dependent on claim 21, however it seems to be a typo where the claim should be dependent on claim 22 and therefore correct dependency and/or antecedent issue with the language of the claims and mirror the first independent claim set. Similar problem exists for claims 24 and 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation (NPL /“Discussion on capability signaling of dualpA-Architecture and pa-PhaseDiscontinuityImpacts” R1-1903739; hereinafter “Intel”)
For claim 1, Intel teaches identifying one or more of a band combination or a band in the band combination supported by a user equipment (UE) (see page 1 section 1; RAN4 requested RAN2 to specify capability signaling of 1PA and 2PA architecture as ‘per band per band combination 

For claim 3, Intel teaches wherein: the power amplifier capability parameter or the phase discontinuity capability parameter is configured to indicate whether the UE supports the dual power amplifier architecture for the band combination, and the power amplifier capability parameter is inferred based at least in part on the phase discontinuity capability parameter, or the phase discontinuity capability parameter is inferred based at least in part on the power 
For claim 4, Intel teaches wherein the message includes only one of the power amplifier capability parameter or the phase discontinuity capability parameter (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 for intra-band CA, intra-band EN-DC and FDM based ULSUP; see page 3; dualpA-Architecture capability bit signalling can be updated from ‘BC’ to ‘FS’, pa-PhaseDiscontinuityImpacts capability bit is redundant and thus is not needed. If pa-PhaseDiscontinuityImpacts is voided, the definition of dualpA-Architecture must be updated to embrace the definitions for pa-PhaseDiscontinuityImpact and see page 3 Definition of parameters; 4.2.7.4 CA-ParametersNR For band combinations with single-band with UL CA, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For other band combinations, this field is not applicable and 4.2.7.9 MRDC-Parameters For intra-band 
For claim 5, Intel teaches wherein: the power amplifier capability parameter comprises a dualpA-Architecture parameter; and the phase discontinuity capability parameter comprises a pa- PhaseDiscontinuityImpacts parameter (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 for intra-band CA, intra-band EN-DC and FDM based ULSUP; see page 3; dualpA-Architecture capability bit signalling can be updated from ‘BC’ to ‘FS’, pa-PhaseDiscontinuityImpacts capability bit is redundant and thus is not needed. If pa-PhaseDiscontinuityImpacts is voided, the definition of dualpA-Architecture must be updated to embrace the definitions for pa-PhaseDiscontinuityImpact and see page 3 Definition of parameters; 4.2.7.4 CA-ParametersNR For band combinations with single-band with UL CA, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For other band combinations, this field is not applicable and 4.2.7.9 MRDC-Parameters For intra-band band EN-DC combinations, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For other band combinations, this field is not applicable).
For claim 6, Intel teaches further comprising: identifying that the band combination comprises an intra-band E-UTRAN New Radio - Dual Connectivity (EN-DC) with a first band and an intra-band carrier aggregation with a second band, wherein identifying the band combination is based at least in part on identifying that the band combination comprises the EN-DC with the first band and the intra-band carrier aggregation with the second band; and selecting a phase discontinuity capability parameter to include in the message, wherein transmitting the message 
For claim 7, Intel teaches further comprising: determining that the message does not support including a power amplifier capability parameter for the band combination; and generating a phase discontinuity capability parameter to indicate that the UE supports the dual power amplifier architecture for the band combination, wherein the message includes the phase discontinuity capability parameter (see page 4; signalling structures between dualpA-Architecture capability bit (BC) and pa-PhaseDiscontinuityImpacts capability bit (FS) are different. RAN1 sees the strong technical reason for pa-PhaseDiscontinuityImpacts to be ‘per band per band combination (FS). Therefore, in spite of high relevance of dualpA-Architecture capability bit to pa-PhaseDiscontinuityImpacts capability bit, two capability bits cannot be merged. Therefore, pa-PhaseDiscontinuityImpacts capability bit signalling must be kept as it is with the following update and see page 4 Definitions for parameters; pa-
For claim 8, Intel teaches further comprising: identifying whether the UE supports a phase discontinuity for the band combination, wherein transmitting the message is based at least in part on identifying whether the UE supports the phase discontinuity (see page 4; signalling structures between dualpA-Architecture capability bit (BC) and pa-PhaseDiscontinuityImpacts capability bit (FS) are different. RAN1 sees the strong technical reason for pa-PhaseDiscontinuityImpacts to be ‘per band per band combination (FS). Therefore, in spite of high relevance of dualpA-Architecture capability bit to pa-PhaseDiscontinuityImpacts capability bit, two capability bits cannot be merged. Therefore, pa-PhaseDiscontinuityImpacts capability bit signalling must be kept as it is with the following update and see page 4 Definitions for parameters; pa-PhaseDiscontinuityImpacts Indicates incapability motivated by impacts of PA phase discontinuity with overlapping transmissions with non-aligned starting or ending times or hop boundaries across carriers for intra-band EN-DC, intra-band CA and FDM based ULSUP. The “non-aligned starting or ending times or hop boundaries across carriers” means non-zero UL transmit timing difference).
For claim 9, Intel teaches wherein the band combination comprises an EN-DC, NE-DC, NR-NR DC, NR-CA, or any combination thereof (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 for intra-band CA, intra-band EN-DC and FDM based ULSUP).

For claim 11, Intel teaches  receiving, from a user equipment (UE), a message that indicates one or more capabilities of the UE (see page 1 section 2; when UE reports dualpA-Architecture with a band combination of {Band 1+Band 2+Band 3}, UE has to be forced to report 1PA for all bands although UE supports 1PA, 2PA, 1PA for Band 1, Band 2, Band 3, respectively. As another example, if UE reports dualpA-Architecture with a band combination of {Band 1+Band 2}, UE has to be forced to report 1PA for all bands although UE supports 1PA and 2PA for Band 1 and Band 2, respectively); identifying one or more band combinations or one or more bands in the one or more band combinations supported by the UE based at least in part on receiving the message (see page 1 section 1; RAN4 requested RAN2 to specify capability signaling of 1PA and 2PA architecture as ‘per band per band combination (FS)’. This signaling (dualpA-Architecture) has a high correction with RAN1’s capability signaling (pa-PhaseDiscontinuityImpacts) in terms of handling phase discontinuity with 1PA architecture); and determining that the UE supports a dual power amplifier architecture for each of the one or more band combinations or the one or more bands in the one or more band combinations (see page 1 section 2; when UE reports dualpA-Architecture with a band combination of {Band 1+Band 2+Band 3}, UE has to be forced to report 1PA for all bands although UE supports 1PA, 
For claim 12, Intel teaches  further comprising: identifying that a first band combination of the one or more band combinations comprises an intra-band carrier aggregation with a first band; and determining whether the message includes a power amplifier capability parameter or a phase discontinuity capability parameter for the first band combination, wherein determining that the UE supports the dual power amplifier architecture for the first band combination is based at least in part on determining whether the message includes the power amplifier capability parameter or the phase discontinuity capability parameter (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 for intra-band CA, intra-band EN-DC and FDM based ULSUP; see page 3; dualpA-Architecture capability bit signalling can be updated from ‘BC’ to ‘FS’, pa-PhaseDiscontinuityImpacts capability bit is redundant and thus is not needed. If pa-PhaseDiscontinuityImpacts is voided, the definition of dualpA-Architecture must be updated to embrace the definitions for pa-PhaseDiscontinuityImpact and see page 3 Definition of parameters; 4.2.7.4 CA-ParametersNR 
For claim 13, Intel teaches wherein: the power amplifier capability parameter or the phase discontinuity capability parameter is configured to indicate whether the UE supports the dual power amplifier architecture for the first band combination, and the power amplifier capability parameter may be inferred based at least in part on the phase discontinuity capability parameter, or the phase discontinuity capability parameter may be inferred based at least in part on the power amplifier capability parameter, or both (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 for intra-band CA, intra-band EN-DC and FDM based ULSUP; see page 3; dualpA-Architecture capability bit signalling can be updated from ‘BC’ to ‘FS’, pa-PhaseDiscontinuityImpacts capability bit is redundant and thus is not needed. If pa-PhaseDiscontinuityImpacts is voided, the definition of dualpA-Architecture must be updated to embrace the definitions for pa-PhaseDiscontinuityImpact and see page 3 Definition of parameters; 4.2.7.4 CA-ParametersNR For band combinations with single-band with UL CA, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For other band combinations, this field is not applicable and 4.2.7.9 MRDC-Parameters For intra-band band EN-DC combinations, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For other band combinations, this field is not applicable).

For claim 15, Intel teaches wherein: the power amplifier capability parameter comprises a dualpA-Architecture parameter; and the phase discontinuity capability parameter comprises a pa- PhaseDiscontinuityImpacts parameter (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 for intra-band CA, intra-band EN-DC and FDM based ULSUP; see page 3; dualpA-Architecture capability bit signalling can be updated from ‘BC’ to ‘FS’, pa-PhaseDiscontinuityImpacts capability bit is redundant and thus is not needed. If pa-PhaseDiscontinuityImpacts is voided, the definition of dualpA-Architecture must be updated to embrace the definitions for pa-PhaseDiscontinuityImpact and see page 3 Definition of parameters; 4.2.7.4 CA-ParametersNR For band combinations with single-band 
For claim 16, Intel teaches further comprising: identifying that a first band combination of the one or more band combinations comprises an intra-band E-UTRAN New Radio - Dual Connectivity (EN-DC) with a first band and an intra-band carrier aggregation with a second band; and determining whether the message includes a phase discontinuity capability parameter, wherein determining that the UE supports the dual power amplifier architecture for the first band combination is based at least in part on determining whether the message includes the phase discontinuity capability parameter (see page 4; signalling structures between dualpA-Architecture capability bit (BC) and pa-PhaseDiscontinuityImpacts capability bit (FS) are different. RAN1 sees the strong technical reason for pa-PhaseDiscontinuityImpacts to be ‘per band per band combination (FS). Therefore, in spite of high relevance of dualpA-Architecture capability bit to pa-PhaseDiscontinuityImpacts capability bit, two capability bits cannot be merged. Therefore, pa-PhaseDiscontinuityImpacts capability bit signalling must be kept as it is with the following update and see page 4 Definitions for parameters; pa-PhaseDiscontinuityImpacts Indicates incapability motivated by impacts of PA phase discontinuity with overlapping transmissions with non-aligned starting or ending times or hop boundaries across carriers for intra-band EN-DC, intra-band CA and FDM based ULSUP. The “non-aligned starting or ending times or hop boundaries across carriers” means non-zero UL transmit timing difference).

For claim 18, Intel teaches  further comprising: determining that the message does not support including a power amplifier capability parameter for a first band combination of the one or more band combinations; and determining whether the message includes a phase discontinuity capability parameter, wherein determining that the UE supports the dual power amplifier architecture for the first band combination is based at least in part on determining whether the message includes the phase discontinuity capability parameter (see page 4; signalling structures between dualpA-Architecture capability bit (BC) and pa-PhaseDiscontinuityImpacts capability bit (FS) are different. RAN1 sees the strong technical reason for pa-PhaseDiscontinuityImpacts to be ‘per band per band combination (FS). Therefore, in spite of high relevance of dualpA-
For claim 19, Intel teaches further comprising: identifying whether the UE supports a phase discontinuity for a first band combination of the one or more band combinations based at least in part on receiving the message (see page 4; signalling structures between dualpA-Architecture capability bit (BC) and pa-PhaseDiscontinuityImpacts capability bit (FS) are different. RAN1 sees the strong technical reason for pa-PhaseDiscontinuityImpacts to be ‘per band per band combination (FS). Therefore, in spite of high relevance of dualpA-Architecture capability bit to pa-PhaseDiscontinuityImpacts capability bit, two capability bits cannot be merged. Therefore, pa-PhaseDiscontinuityImpacts capability bit signalling must be kept as it is with the following update and see page 4 Definitions for parameters; pa-PhaseDiscontinuityImpacts Indicates incapability motivated by impacts of PA phase discontinuity with overlapping transmissions with non-aligned starting or ending times or hop boundaries across carriers for intra-band EN-DC, intra-band CA and FDM based ULSUP. The “non-aligned starting or ending times or hop boundaries across carriers” means non-zero UL transmit timing difference
For claim 20, Intel teaches wherein the one or more band combinations 2 comprise an EN-DC, NE-DC, NR-NR DC, NR-CA, or any combination thereof (see page 2; dualpA-Architecture 
For claim 21, Intel teaches a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (it is well known in the art the communcaiton devices would include processors, memory and instructions stored in the memory to executed by the processor): identify one or more of a band combination or a band in the band combination supported by a user equipment (UE) (see page 1 section 1; RAN4 requested RAN2 to specify capability signaling of 1PA and 2PA architecture as ‘per band per band combination (FS)’. This signaling (dualpA-Architecture) has a high correction with RAN1’s capability signaling (pa-PhaseDiscontinuityImpacts) in terms of handling phase discontinuity with 1PA architecture); determine whether the UE supports a dual power amplifier architecture for one or more of the band combination or the band in the band combination (see page 1 section 2; when UE reports dualpA-Architecture with a band combination of {Band 1+Band 2+Band 3}, UE has to be forced to report 1PA for all bands although UE supports 1PA, 2PA, 1PA for Band 1, Band 2, Band 3, respectively. As another example, if UE reports dualpA-Architecture with a band combination of {Band 1+Band 2}, UE has to be forced to report 1PA for all bands although UE supports 1PA and 2PA for Band 1 and Band 2, respectively and see page 3 Definition of parameters; 4.2.7.4 CA-ParametersNR For band combinations with single-band with UL CA, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For other band combinations, this field is not applicable and 4.2.7.9 MRDC-Parameters For intra-band band EN-DC combinations, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For 
For claim 22, Intel teaches wherein the instructions are further executable by the processor to cause the apparatus to: identify that the band combination comprises an intra-band carrier aggregation with a first band, wherein identifying the band combination is based at least in part on identifying that the band combination comprises the intra-band carrier aggregation with the first band; and select a power amplifier capability parameter or a phase discontinuity capability parameter to include in the message, wherein transmitting the message is based at least in part on selecting the power amplifier capability parameter or the phase discontinuity capability parameter  (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 for intra-band CA, intra-band EN-DC and FDM based ULSUP; see page 3; dualpA-Architecture capability bit signalling can be updated from ‘BC’ to ‘FS’, pa-PhaseDiscontinuityImpacts capability bit is redundant and thus is not needed. If pa-PhaseDiscontinuityImpacts is voided, the definition of dualpA-Architecture must be updated to embrace the definitions for pa-PhaseDiscontinuityImpact and see page 3 Definition of parameters; 4.2.7.4 CA-ParametersNR For band combinations with single-band with UL CA, this field indicates the support of dual PA. If absent in such band combinations, the UE supports 
For claim 23, Intel teaches wherein: the power amplifier capability parameter or the phase discontinuity capability parameter is configured to indicate whether the UE supports the dual power amplifier architecture for the band combination, and the power amplifier capability parameter is inferred based at least in part on the phase discontinuity capability parameter, or the phase discontinuity capability parameter is inferred based at least in part on the power amplifier capability parameter, or both (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 for intra-band CA, intra-band EN-DC and FDM based ULSUP; see page 3; dualpA-Architecture capability bit signalling can be updated from ‘BC’ to ‘FS’, pa-PhaseDiscontinuityImpacts capability bit is redundant and thus is not needed. If pa-PhaseDiscontinuityImpacts is voided, the definition of dualpA-Architecture must be updated to embrace the definitions for pa-PhaseDiscontinuityImpact and see page 3 Definition of parameters; 4.2.7.4 CA-ParametersNR For band combinations with single-band with UL CA, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For other band combinations, this field is not applicable and 4.2.7.9 MRDC-Parameters For intra-band band EN-DC combinations, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For other band combinations, this field is not applicable).
For claim 24, Intel teaches wherein the message includes only one of the power amplifier capability parameter or the phase discontinuity capability parameter (see page 2; dualpA-
For claim 25, Intel teaches wherein: the power amplifier capability parameter comprises a dualpA-Architecture parameter; and the phase discontinuity capability parameter comprises a pa- PhaseDiscontinuityImpacts parameter (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 for intra-band CA, intra-band EN-DC and FDM based ULSUP; see page 3; dualpA-Architecture capability bit signalling can be updated from ‘BC’ to ‘FS’, pa-PhaseDiscontinuityImpacts capability bit is redundant and thus is not needed. If pa-PhaseDiscontinuityImpacts is voided, the definition of dualpA-Architecture must be updated to embrace the definitions for pa-PhaseDiscontinuityImpact and see page 3 Definition of parameters; 4.2.7.4 CA-ParametersNR For band combinations with single-band with UL CA, this field indicates the support of dual PA. If absent in such band combinations, the UE supports single PA for all the ULs. For other band combinations, this field is not 
For claim 26, Intel teaches wherein the instructions are further executable by the processor to cause the apparatus to: identify that the band combination comprises an intra-band E-UTRAN New Radio - Dual Connectivity (EN-DC) with a first band and an intra-band carrier aggregation with a second band, wherein identifying the band combination is based at least in part on identifying that the band combination comprises the EN-DC with the first band and the intra- band carrier aggregation with the second band; and select a phase discontinuity capability parameter to include in the message, wherein transmitting the message is based at least in part on selecting the phase discontinuity capability parameter (see page 4; signalling structures between dualpA-Architecture capability bit (BC) and pa-PhaseDiscontinuityImpacts capability bit (FS) are different. RAN1 sees the strong technical reason for pa-PhaseDiscontinuityImpacts to be ‘per band per band combination (FS). Therefore, in spite of high relevance of dualpA-Architecture capability bit to pa-PhaseDiscontinuityImpacts capability bit, two capability bits cannot be merged. Therefore, pa-PhaseDiscontinuityImpacts capability bit signalling must be kept as it is with the following update and see page 4 Definitions for parameters; pa-PhaseDiscontinuityImpacts Indicates incapability motivated by impacts of PA phase discontinuity with overlapping transmissions with non-aligned starting or ending times or hop boundaries across carriers for intra-band EN-DC, intra-band CA and FDM based ULSUP. The “non-aligned starting or ending times or hop boundaries across carriers” means non-zero UL transmit timing difference).

For claim 28, Intel teaches wherein the instructions are further executable by the processor to cause the apparatus to: identify whether the UE supports a phase discontinuity for the band combination, wherein transmitting the message is based at least in part on identifying whether the UE supports the phase discontinuity (see page 4; signalling structures between dualpA-Architecture capability bit (BC) and pa-PhaseDiscontinuityImpacts capability bit (FS) are different. RAN1 sees the strong technical reason for pa-PhaseDiscontinuityImpacts to be ‘per band per band combination (FS). Therefore, in spite of high relevance of dualpA-Architecture 
For claim 29, Intel teaches a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (it is well known in the art the communcaiton devices would include processors, memory and instructions stored in the memory to executed by the processor): receive, from a user equipment (UE), a message that indicates one or more capabilities of the UE (see page 1 section 2; when UE reports dualpA-Architecture with a band combination of {Band 1+Band 2+Band 3}, UE has to be forced to report 1PA for all bands although UE supports 1PA, 2PA, 1PA for Band 1, Band 2, Band 3, respectively. As another example, if UE reports dualpA-Architecture with a band combination of {Band 1+Band 2}, UE has to be forced to report 1PA for all bands although UE supports 1PA and 2PA for Band 1 and Band 2, respectively); identify one or more band combinations or one or more bands in the one or more band combinations supported by the UE based at least in part on receiving the message (see page 1 section 1; RAN4 requested RAN2 to specify capability signaling of 1PA and 2PA architecture as ‘per band per band combination (FS)’. This signaling (dualpA-Architecture) has a high correction with RAN1’s capability signaling (pa-PhaseDiscontinuityImpacts) in terms of handling phase 
For claim 30, Intel teaches  wherein the instructions are further executable by the processor to cause the apparatus to: identify that a first band combination of the one or more band combinations comprises an intra-band carrier aggregation with a first band; and determine whether the message includes a power amplifier capability parameter or a phase discontinuity capability parameter for the first band combination, wherein the instructions to determine that the UE supports the dual power amplifier architecture for the first band combination is further executable by the processor based at least in part on determining whether the message includes the power amplifier capability parameter or the phase discontinuity capability parameter (see page 2; dualpA-Architecture capability bit introduced by RAN4 has been specified in TS38.306 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US 2019/0081675 A1), Hosseini et al. (US 2020/0221399 A1), CHTTL (NPL/“WF for new capability signalling for intra‐band EN‐DC and NR CA”; R4‐1814175), He et al. (NPL “LS on NR-LTE Co-existence”; R1-1809992), 3GPP TS 38.306 V15.4.0 (NPL/ “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; User Equipment (UE) radio access capabilities (Release 15)”) and 3GPP TS 38.521-3 V15.1.0 (NPL/ “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; User Equipment (UE) conformance specification; Radio transmission and reception; Part 3: Range 1 and Range 2 Interworking operation with other radios; (Release 15)”) are cited to show CAPABILITY SIGNALING AND HANDLING PHASE DISCONTINUITY.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464